DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.

Response to Amendments
Receipt of Applicant’s Amendment, and Information Disclosure Statement filed on 20 September 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 11, 12, 13, 15 and 16, and canceled claims 10 and 14.  Claims 1-9, 11-13 and 15-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 6-15, filed 20 September 2022, with respect to the previous rejection(s) of claim(s) 1 -20,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 102”, and “Claim Rejections - 35 USC § 103”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hollub (US 6,302,167 ).
Regarding Claim 1, Hollub discloses a mobile fluid transfer system, comprising: 
-  a fluid evacuation system ("vacuum/waste system 90", introduced at Col 7, lines 1-5) comprising a first fluid storage container (32);
-  a fluid refill system ("pressure/fill system 100, also introduced at Col 7, lines 1-5) comprising a second fluid storage container (30);
-  a fluid containment system (52) surrounding the first and second fluid storage containers (30,32);
-  a sensing system coupled to the fluid evacuation system and the fluid refill system, wherein the sensing system comprises: 
-  a first sensing device (76, see Col 6, lines, 27-28) configured to measure a level of a fluid within the first fluid storage container (32);
-  a second sensing device (pressure/fill system 100, comprised of "pressure transducer/switch 66b" and "flow switch 70", per Col 7, lines 23-24) configured to measure a level of a fluid within the second fluid storage container ("objective of…pressure/fill system 100  is to insure that all fluid in the new fluid tank 30 is completely emptied", per Col 8, lines 46-47); and
-  a third sensing device (58, see Col 10, lines 16-17) configured to detect a presence of a fluid proximate a floor (as part of containment area 18) of the fluid containment system (52) and external to the first and second fluid storage containers(32, 30); and
-  a control circuit (computer 39) coupled to the sensing system, the fluid evacuation system and the fluid refill system, wherein the control circuit is configured to  determine an amount of a first fluid in the first fluid storage container (32) based on a first signal from the sensing system (Fig 6 and 6a, wherein fluid level sensor 76 determines the amount of fluid in tank 32.  Also see Col 6, lines 28-32 and Col 9, line 63 – Col 10.  Examiner further notes an apparent typographical error in the specification listing “waste fluid container” as item 30, not 32). 
	Further regarding Claim 1,  Hollub teaches the claimed invention, to include a sensing system comprising a first sensing device (76) and a control circuit configured to determine an amount of a first fluid in the first fluid storage container (32) based on a first signal from the sensing system, as shown above.
	Hollub does not explicitly teach the control circuit as being configured to determine an amount of a second fluid in the second fluid storage container based on a second signal from the sensing system.   However, It would have been obvious before the effective filing date of the claimed invention to duplicate the sensing device (76) and place it in the second fluid storage container (30) in order to determine an amount of a second fluid in the second fluid storage container based on a second signal from the sensing system, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the presence of plurality of fluid level sensors within a plurality of containers does not yield any other result other than the predictable result of being able to monitor the fill level of each container. (see MPEP 2144.04). 


    PNG
    media_image1.png
    853
    661
    media_image1.png
    Greyscale
	

    PNG
    media_image2.png
    692
    557
    media_image2.png
    Greyscale

Regarding Claim 2, Hollub as modified above teaches a mobile fluid transfer system, further comprising:  a power source (36) coupled to the control circuit (Col 6, lines 43-46).  
	Regarding Claim 3, Hollub as modified above teaches a mobile fluid transfer system, wherein the power source (36) is further coupled to the sensing system (Col 6, lines 43-46, wherein the power source supplies "all components of the apparatus"). 
	Regarding Claim 4, Hollub as modified above teaches a mobile fluid transfer system, wherein the fluid evacuation system (90) further includes a solenoid valve (64 and Col 7, line 12), wherein the solenoid valve is controlled by the control circuit (39) based on a third signal from the sensing system (Col 9, lines 13-15).  
	Regarding Claim 5, Hollub as modified above teaches a mobile fluid transfer system, wherein the fluid evacuation system further includes a pump (reversible pump 62 and Col 7, lines 11-12).  
	Regarding Claim 6, Hollub as modified above teaches a mobile fluid transfer system, wherein the fluid refill system further includes a solenoid valve (64 and Col 7, line 12; said solenoid valve is connected to a reversible pump...both are part of the fluid refill and evacuation systems of the disclosed invention per Claim 8, Claim 17, steps f-i, and Col 6, lines 34-42), wherein the solenoid valve is controlled by the control circuit (39) based on a third signal from the sensing system.  
	Regarding Claim 7, Hollub as modified above teaches a mobile fluid transfer system, wherein the fluid refill system further includes a pump (reversible pump 62 as part of the fluid refill and evacuation systems of the disclosed invention per Claim 8, Claim 17, steps f-i, and Col 6, lines 34-42), wherein the pump is controlled by the control circuit (39) based on a third signal from the sensing system.    
	Regarding Claim 11, Hollub as modified above teaches a mobile fluid transfer system, wherein at least one of the first and second sensing devices comprises one of the following: an ultrasonic device; a laser device; a radar device; a magnetorestrictive device; and a pressure transducer ("pressure transducer/switch 66b" is part of the "second sensing device" as explained in the rejection of Claim 1; see Col 7 lines 23-24 and Col 8 lines 46-47).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,230,732.
	Regarding Claim 8, Hollub is silent on a mobile fluid transfer system, further comprising:  a rollover protection system, wherein the rollover protection system is configured to prevent fluid present in the first fluid storage container from exiting the first fluid storage container when the mobile fluid transfer system is in a non-upright position.  
	Ganachaud, however, teaches a mobile fluid transfer system, further comprising:  a rollover protection system, wherein the rollover protection system is configured to prevent fluid present in the first fluid storage container from exiting the first fluid storage container when the mobile fluid transfer system is in a non-upright position (entire invention, with emphasis on Col 3, lines 45-56).  
	Hullob and Ganachaud each teach filling a tank with a liquid through a valve.  The advantages of Ganachaud's teachings include automatic valve closure when the apparatus is rotated to an angle beyond the initial position for which it was designed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ganachaud’s teachings to Hollub's disclosures by replacing at least one filling valve of Hollub (which are not disclosed as having a particular valve design) with the specific “roll-over valve” design of Ganachaud by in order to gain the advantages of automatic valve closure when the apparatus is rotated to an angle beyond the initial position for which it was designed
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manzari (US 2018/0229744).
	Regarding Claim 9, Hollub is silent on a mobile fluid transfer system, wherein the sensing system is wirelessly coupled to at least one of the following: the fluid evacuation system; the fluid refill system; and the control circuit.  
	Manzari, however, teaches a mobile fluid transfer system, wherein the sensing system is wirelessly coupled (via "mobile communication device 930" and "cloud 940"; see para 113) to at least one of the following: the fluid evacuation system (910); the fluid refill system; and the control circuit ("control system 920" and para 114).  
	Regarding Claim 20, Hollub is silent on a mobile fluid transfer system, wherein the control circuit comprises: a processing circuit; a memory circuit coupled to the processing circuit; and a wireless communication module coupled to the processing circuit.
	Manzari, however, teaches a mobile fluid transfer system, wherein the control circuit comprises: a processing circuit (922); a memory circuit (923) coupled to the processing circuit; and a wireless communication module coupled to the processing circuit (via "mobile communication device 930" and "cloud 940"; see Fig 9C, and paras 113 and 121).
	Further regarding Claims 9 and 20,  Hollub and Manzari each teach the computerized control and monitoring of filling systems.  The advantages of Manzari's teachings include the control and monitoring of said filling systems through commercially available wireless means.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Manzari’s teachings to Hollub’s disclosures by ensuring the computerized control system 39 of Hollub had a wireless capability as taught by Manzari in order to gain the advantages of control and monitoring of said filling systems through commercially available wireless means.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rome (US 6,595,248).
	Regarding Claim 12, Hollub is silent on a mobile fluid transfer system, wherein the sensing system further comprises at least one of the following: a fourth sensing device configured to output a signal when a level of the fluid in the first fluid storage container reaches a predetermined threshold; and a fifth sensing device configured to output a signal when a level of the fluid in the second fluid storage container reaches a predetermined threshold.  
	Rome, however, teaches a mobile fluid transfer system, wherein the sensing system further comprises at least one of the following: 
-  a fourth sensing device ("reservoir tank sensors 622, 624, and 626 and Col 12, lines 5-14) configured to output a signal when a level of the fluid in the first fluid storage container reaches a predetermined threshold (Col 12, lines 5-14); and
-  a fifth sensing device (628) configured to output a signal when a level of the fluid in the second fluid storage container reaches a predetermined threshold (Col 12, lines14-17).  
	Hollub and Rome each teach the filling of containers with fluids.  The advantages of Rome's teachings include an automatic method of filling a critical container without the need for an operator’s constant attention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Rome’s teachings to Hollub’s disclosures by adding fourth and fifth sensing devices to detect the levels of containers in order to gain the advantages of an automatic method of filling a critical container without the need for an operator’s constant attention.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deane  (US 2011/0127273).
	Regarding Claim 13, Hollub is silent on a mobile fluid transfer system, wherein the sensing system comprises a fourth sensing device configured to measure an orientation of the mobile fluid transfer system.  
	Deane, however, teaches a mobile fluid transfer system, wherein the sensing system comprises a fourth sensing device ("position detector 2270") configured to measure an orientation of the mobile fluid transfer system (para 103).  
	Regarding Claim 15, Hollub is silent on a mobile fluid transfer system, wherein the sensing system further comprises at least one of the following: a fourth sensing device configured to measure a temperature of the fluid in the first fluid storage container; and a fifth sensing device configured to measure a temperature of the fluid in the second fluid storage container.  
	Deane, however, teaches a mobile fluid transfer system, wherein the sensing system further comprises at least one of the following: 
-  a fourth sensing device (see para 98: "at least one temperature sensor attached to an external surface of the container") configured to measure a temperature of the fluid in the first fluid storage container (…"within one or more of the at least one storage region"); and
-  a fifth sensing device (see para 110, "a plurality of containers", and para 98: "at least one temperature sensor attached to an external surface of the container") configured to measure a temperature of the fluid in the second fluid storage container (…"within one or more of the at least one storage region").  
	Further regarding Claims 13 and 15,  Hollub and Deane each teach the importance of system control based on sensed temperature.  The advantages of Deane's teachings include a temperature sensor system across multiple containers providing critical control information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Deane’s teachings to Hollub’s disclosures by adding the temperature sensors as taught by Deane to the containers of Hollub in order to gain the advantages of temperature sensor system across multiple containers providing critical control information.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nam Chang (KR 20070117832 A).
	Regarding Claim 16, Hollub is silent on a mobile fluid transfer system, wherein the sensing system further comprises one or more additional sensing devices configured to measure a parameter associated with fluid transported by the fluid evacuation system.
	Nam Chang, however, teaches a mobile fluid transfer system, wherein the sensing system further comprises one or more additional sensing devices configured to measure a parameter associated with fluid transported by the fluid evacuation system (Claim 1, "a moisture measuring sensor for measuring the moisture content of the lubricating oil, and a viscosity measuring sensor for measuring the viscosity of the lubricating oil").
	Hollub and Nam Chang each teach the need for computerized monitoring of the state of the fluid being transferred. The advantages of Nam Chang's teachings include the ability to monitor several states of the fluid being transferred, to include viscosity of said fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nam Chang’s teachings to Hollub’s disclosures by adding a viscosity sensor into the apparatus of Hollub (which already includes pressure and fill level sensors) in order to gain the advantages of monitoring additional states of the fluid being transferred.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US 2019/0136727).
	Regarding Claim 17, Hollub is silent on a mobile fluid transfer system, further comprising: a fluid heating system coupled to the control circuit, wherein the fluid heating system comprises: a first heating device positioned in the first fluid storage container; and a second heating device positioned in the second fluid storage container.  
	Lamb, however, teaches a mobile fluid transfer system, further comprising: a fluid heating system coupled to the control circuit, wherein the fluid heating system comprises: a first heating device positioned in the first fluid storage container; and a second heating device positioned in the second fluid storage container (para 104).  
	Hollub and Lamb each teach the control of fluid distribution within a system.   The advantages of Lamb's teachings include the control of fluid distribution through heating of said fluid, and thereby controlling the fluid’s viscosity, making distribution easier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lamb’s teachings to Hollub’s disclosures by adding the heating system of Lamb to the apparatus of Hollub in order to gain the advantages of easier distribution of fluid through viscosity manipulation via thermal control.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horiat (US 2018/0209333).
	Regarding Claim 18, Hollub is silent on a mobile fluid transfer system, further comprising: a purge system comprising a source of a pressurized purging agent.  
	Horiat, however, teaches a mobile fluid transfer system, further comprising: a purge system ("cleaning machine 70" and para 16) comprising a source (40 and para 29) of a pressurized purging agent (40a and para 16).  
	Regarding Claim 19, Hollub is silent on a mobile fluid transfer system, wherein the purge system is coupled to the control circuit.  
	Horiat, however, teaches a mobile fluid transfer system, wherein the purge system is coupled to the control circuit ("control unit 50" and para 34).  
	Further regarding Claims 18-19,  Hollumb and Horiat each teach the cleaning of fluid systems.  The advantages of Horiat's teachings include components to clean filters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Horiat’s teachings to Hollub’s disclosures by adding the filter cleaning system of Horiat in order to gain the advantages of components designed to clean filters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753